DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on March 30, 2020 have been considered.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: METHODS OF FORMING STRUCTURES UTILIZING SELF-ASSEMBLING NUCLEIC ACIDS

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 6 of U.S. Patent No. 9,275,871. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations within claims 1, 2, 5-7, and 10 of the instant application are recited within claims 1, 3, 5, and 6 of the ‘871 patent.
Specifically, for claim 1 of the instant application, see claims 1 and 5 of the ‘871 patent;
For claim 2 of the instant application, see claim 3 of the ‘871 patent;
For claim 5 of the instant application, see claim 6 of the ‘871 patent;
For claim 6 of the instant application, see claims 1 and 5 of the ‘871 patent;
For claim 7 of the instant application, see claim 3 of the ‘871 patent;
For claim 10 of the instant application, see claim 6 of the ‘871 patent.

Claims 1, 5, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,911,609. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations within claims 1, 5, 6, and 10 of the instant application are recited within claims 1 and 5 of the ‘609 patent. 
Specifically, for claim 1 of the instant application, see claim 1 of the ‘609 patent;
For claim 5 of the instant application, see claim 5 of the ‘609 patent;
For claim 6 of the instant application, see claim 1 of the ‘609 patent;
For claim 10 of the instant application, see claim 5 of the ‘609 patent.
Claims 1, 6, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,121,662. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations within claims 1, 6, 13, and 18 of the instant application are recited within claims 1, 7, and 10 of the ‘662 patent. 
Specifically, for claim 1 of the instant application, see claim 1 of the ‘662 patent;
For claim 6 of the instant application, see claim 1 of the ‘662 patent;
For claim 13 of the instant application, see claim 7 of the ‘662 patent;
For claim 18 of the instant application, see claim 10 of the ‘662 patent.

Claims 1, 5, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 21 of U.S. Patent No. 10,607,836. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations within claims 1, 5, 6, and 10 of the instant application are recited within claims 15 and 21 of the ‘836 patent.
Specifically, for claim 1 of the instant application, see claim 15 of the ‘836 patent;
For claim 5 of the instant application, see claim 21 of the ‘836 patent;
For claim 6 of the instant application, see claim 15 of the ‘836 patent;
For claim 10 of the instant application, see claim 21 of the ‘836 patent.



Allowable Subject Matter
Claims 3, 8, 9, 11, 12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claim 4 is also objected to as being dependent upon objected claim 3.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812